     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 1 of 18 Page ID #:1




 1     Shoham J. Solouki (.SBN 278538)
   SOLOUKI SAVOY LLP
 2
   316 West 2nd Street, Suite 1200
 ) Los Angeles, California 90012
 a

   Telephone : (213) 8 I 4-49 4A
 4 Facsimile: (213) 814-25 50
       Email : shoham@soloukisavoy. com
 5

 6 Attorneys      for Plaintffi
 7

 I                                 LINITED STATES DISTRICT CO{IRT
 9                            CENTRAL DISTRICT OF CALIFORMA
10

11 MCOLAS R. MARKS, and LORRI A.                        CASE NO.:
t2
   BOWLING, as individuals and on
       behalf of all participants in the Trader              CLASS ACTION COMPLAINT
13     Joe's Company Retirement Plan,
t4                                                          1. ERISA Breach of Fiduciary Duty
                     Plaintiffs,                                of Prudence
15

t6           V.                                             2. ERISA Failure to Monitor
                                                                Fiduciaries
t7 TRADE-R JOE,'S COMPA}IY,
18
                    Defendant.
l9
20

2t
22

23           Plaintiffs Nicolas R. Marks ("Marks") and Lorri Bowling ("Bowling")
24    (collectively, "Plaintiffs"), individually and as representatives of participants and
25    beneficiaries of the Trader Joe's Company Retirement Plan ("Plan") submit this
26    Complaint on behalf of the Plan against the Plan Sponsor Trader Joe's Company
27    ('"Trader Joe's") for breaching its ERISA fiduciary duties              in the   management,

28    operation and administration of the Plan.

                                                     -1-
                                           Cl.A SS ACI'l ON C'OMPLAIn-T
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 2 of 18 Page ID #:2




 1                                         I]YTRODUCTION
 2           1. A       401(k) plan     is an employer-sponsored          defined contribution
 J    retirement plan that enables employees to make tax-deferred contributions from
 4    their salaries to the plan. Employers also may make contributions into employee
 5     accounts. Typically, plan participants direct the investment           of their   accounts,
 6     choosing from the lineup of options offered in the plan.
 7           2.     In a defined contribution plan, participants'       retirement benefits are
 8     limited to the value of their own individual accounts, which is determined solely by
 9     employee and employer contributions plus the amount gained through investment in
10    the options made available in the plan less expenses. See 29 U.S.C. $ 1002(34).
1l           3.     Because retirement savings      in defined contribution plans grow and
t2 compound over the course of the employee participants' careers, poor investment
13     performance and excessive fees can dramatically reduce the amount              of   benefits
14     available wfien the participant is ready to retire. Over time, even small differences in
15     fees and performance compound and can result in vast differences in the amount            of
t6 savings available at retirement. As the Supreme Court has explained, "[e]xpenses,
t7 such as management or administrative fees, can sometimes significantly reduce the
18     value of an account in a defined-contribution plan." Tibble v. Edison Int'|,135 S. Ct.
L9     1823,1825 (201s).
20           4.     The impact of excessive fees on employees' and retirees' retirement
2T     assets is dramatic. The U.S. Department of Labor has noted that a lYohigher level         of
22     fees over a 35-year period makes a28Yo difference in retirement assets at the end         of
23     a participant's career. U.S. Dep't of Labor,      A Look at 401(k) Plan Fees, at 1-2
24     (Arg. 2013).1
25

26

27     I
    Available at https://dol.gov/sites/default/files/ebsa/about-ebsa/ouractivities/resources-
28 center/publications/401kfeesEmployee.pdf. Last visited on December
                                                                             2, 2A19.
                                                    ,)


                                        CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 3 of 18 Page ID #:3




 I            5.    The marketplace for retirement plan services is established            and

 2   competitive. As of December 31, 2018, the Plan had $i,629,409,314 in net assets,
 3   which makes in one of the top or largest plans (based on assets) to participants. As a
 4   result, the Plan has tremendous bargaining power to demand low-cost administrative
 5   and investment management services and well-performing, low cost investment
 6   funds.
 7            6.    However, instead    of   leveraging the Plan's tremendous bargaining
 8   power to benefit participants and beneficiaries, Trader Joe's chose inappropriate,
 9   higher cost mutual fund share classes and caused the Plan to pay uffeasonable and
10   excessive fees for recordkeeping and other administrative services.
11            7.    ERISA imposes strict fiduciary duties of prudence and loyalty on
t2 covered retirement       plan fiduciaries. An ERISA fiduciary must discharge his
13   responsibility "with the care, skill, prudence, and diligence" that a prudent person
t4 "acting in a like capacity and familiar with such matterJ' would use. 29 U.S.C.            $

15   110a(a)(1). These duties require fiduciaries      to act "solely in the interest of [plan]
t6 participants and beneficiaries." Id.
t7            8.    Trader Joe's, as the Plan Sponsor, breached its fiduciary duty of
l8 prudence and loyalty and mismanaged the Plan by paying excessive recordkeeping
l9 fees to the Plan's recordkeeper, Capital Research            & Management Co. ("Capital
20   Research") by failing to   limit Capital Research's    asset-bassed fees   to a reasonable
2t amount. This breach cost the Plan millions of dollars over the course of the relevant
22   time period.
23            9.    Plaintiffs, individually and as the representatives of a class consisting
24   of the Plan's participants and beneficiaries, bring this action on behalf of the Plan
25   under 29 ll.S.C. $$ 1132(a)(2) and (3), to enforce the Trader Joe's liability under 29
26   U.S. C. $ 1 109(a), to make good to the Plan all losses resulting from its breaches     of
27   fiduciary duties, and to restore to the Plan any lost profits.
28
                                                 -)-
                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 4 of 18 Page ID #:4




 I                                    JURISDICTION AND VE,NTIT,
 2          10.     This Court has subject matter jurisdiction over Plaintiffs' claims under
 3   ERISA $ 502(e)(1),29 U.S.C. g 1132(e)(1), and 28 U.S.C. g 1331 because this
 4   action arises under the laws of the United States of America.
 5          11.      Venue is proper in the Northern District of California under ERISA
 6   $ 502(e)(2),  29 U.S.C. $ ll3}(e)Q), because the Plan is administered in this
 7   District, the Trader Joe's resides within this District, andlor the alleged breaches of
 8   the duties imposed by ERISA took place in this District.
 9                                            PARTIES
l0          The PIan
11          12.     The Plan was established and          is   maintained   by a written plan
t2 documents as required by 29 U.S.C. $ 1102(a)(1).
13          13.     The Plan is an employee pension benefit plan within the meaning of 29
14   U.S.C.   $    1002Q)@), and an "individual account p7an" or "defined contribution
15   plan" under 29 U.S.C. $1002(34). Employees who are eligible to participate in the
t6 Plan contribute to their individual accounts through payroll deductions.
t7          14. As of December 31, 2018 (the last date upon which mandated
18   disclosures were filed with the Department           of Labor), the Plan had     46,6602
r9 participants and beneficiaries and $1,629,409,314 (close to         two billion dollars) in
20   net assets.
2t          The Defendant       - Trader Joe's
22          15.     Trader Joe's is an American chain of grocery stores headquartered in
23   Monrovia, California. On its website, Trader Joe's reports that it has 488 sotres in
24   41 states and the District of Columbia.
25          16.     Trader Joe's is the Plan Sponsor under 29 U.S.C. $1002(21XAXi) and
26   (iii). Trader Joe's is a fiduciary to the Plan under 29 U.S.C. $ 1002(21XAXi) and (iii)
27   because upon     it   has the sole authority to appoint and remove members of the PIan
28


                                         CLASS ACTION COMPLAINT
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 5 of 18 Page ID #:5




 1    Committee, amend or terminate, in whole or part, the Plan, and is designated as a
 2    fiduciary under the Plan.
 f
 J             17.   Trader Joe's is also the administrator of the Plan and, as such, is a
 4    fiduciary of the Plan with respect to the conduct and transactions from which its
 5    liability arises here.
 6             The Plaintiffs
 7             18.   Plaintiff Nicolas R. Marks is a resident of Saint Petersburgh, Florida.
 8    Marks was employed by Trader Joe's from March of 2016 through February              15,

 9    2017. Marks was a participant in the Plan under 29 U.S.C. $1A02O) from          April   1,

i0 2016 until February 15, 2017 because he and his beneficiaries were eligible to
11    receive benefits under the Plan.
t2             19.   Plaintiff Lorri A. Bowling is a resident of Tampa, Florida. Bowling was
13    employed by Trader Joe's from April of 2014 through September 3,2015. Bowling
t4 was a participant in the Plan under 29 U.S.C. $1002(7) from August 7,2014 until
15    September 30, 2015 because she and her beneficiaries were eligible         to   receive
t6 benefits under the Plan.
T7                                  BACKGROUND FACTS
18
               Trader Joe's Caused Plan                  Participants   to Pay    Excessive
t9             Recordkeeping Fees
20             20.   Trader Joe's chose Capital Research to serve as the Plan recordkeeper

21    and investment platform. Capital Research is a wholly owned subsidiary of The
22    Capital Group Companies, Inc., which is a Delaware company that traces its roots to

23     1931.   As of June 30, 2019, Capital Research had approximately $2.2 trillion in
24    discretionary assets under management.

25             21.   Capital Research is the investment adviser to the American Funds
26    family of mutual funds. Its fees are generally based on a percentage of assets under
27    invested in the Amencan Funds. Capital Research's fees are paid by the American

28    Funds to Capital Research based on the previous month's daily net asset levels.
                                                   -5-

                                         CLASS ACTION COMPLATNI'
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 6 of 18 Page ID #:6



 1     Capital Research advertises that the fees it receives from the American Funds "are
 2     generally not negotiable."
 a
 -)           22.    Capital Research also receives fees directly from the Plan for
 4     recordkeeping.For example,      in 2018, it   received a reported $183,075       in direct
 5     compensation for recordkeeping services.
 6            23.    Trader Joe's has not disclosed to Plan participants the precise amount
 7     of fees and/or income Capital Research collects from the Plan. However, Trader
 8     Joe's has disclosed that Capital Research receives "direct" and "indirect" fees and
 9     compensation. Discovery is need to identi$r exactly how much Capital Research is
10     collecting, however, even with the limited information available to Plan participants
11     it is apparent that Capital Research's fees and compensation is excessive.
t2            24.    Recordkeeping is a necessary service for every defined contribution
13     plan. Recordkeeping services for a qualified retirement p1an, like the Plan,           are

14     essentially   fixed and largely     automated.     The cost of recordkeeping          and
l5 administrative services depends on the number of participants, not the amount of
t6 assets in the participant's account.
t7            25.    Recordkeeping for 401(k) plans like the Plan and its participants is
18     fundamentally the same as keeping records for a brokerage account with a few
19     additional points of data. It is a system where costs are driven purely by the number
20     of   inputs and the number    of   transactions.   In   essence,   it is a computer-based
2l bookkeeping system
22            26.    The greatest cost incurred in incorporating a new retirement plan into a
23    recordkeeper's system is for upfront setup costs. After the Plan account is set up,
24     individual accounts are opened by entering the participant's name, age, SSN, date of
25     hire, and marital status. The system also records the amount of a participant's
26     compensation he    or she wishes to contribute each pay period through automated
27    payroll deductions. Participants can go on line and change their contribution rate at
28     any time.
                                                  -6-

                                        CLASS ACTION COMPLAINI-
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 7 of 18 Page ID #:7




 1           27.   The cost of recordkeeping services depends on the number of
 2    participants, not on the amount of assets in the participant's account. Thus, the cost
 3    of providing   recordkeeping services           to a participant with a      $100,000 account
 4    balance is the same for a participant with $1,000 in her retirement account.
 5           28.   ERISA, through 29 U.S.C. $1106(a)(1)(C) and 29 U.S.C. $1i08(bX2),
 6    requires the Plan to pay "no more than reasonable compensation" for recordkeeping
      services to a "party in interest" such as Capital Research.
 8           The PIan Paid Unreasonable Record Keeping Fees to Capital Research
 9           29.    Trader Joe's chose to pay Capital Research asset-based recordkeeping
10     fees. Those fees were paid in three ways:

11                 a. Capital Research received direct                  payments from the Plan for
t2                 recordkeeping;
13                 b. Capital      Research received revenue sharing payments from the
t4                 mutual funds offered as past or present Plan choices.
15                  c. Capital     Research receivedthe difference between the higher
t6                  operating cost of investor class shares of mutual funds on the Plan
t7                  menu and the lower operating cost of institutional share classes of the
18                  same funds on the Plan menu.

t9           30. A single mutual fund with one portfolio                  and one investment adviser
20    may offer more than one "class" of its shares to investors. Each class represents a
2t similar interest in the mutual fund's portfolio. The principal difference between the
22     classes is that the mutual fund      will   charge different fees and expenses depending on
/.3   the class chosen.
24           31.   For example, an Investor class share in a mutual fund may charge an
25    annual expense ratio   of   lol0,   while the Institutional class share in that same fund with
26    the same advisors and the same investments charges an annual expense ratio of
27     0.5Ao . Thus, an investor who purchases an Institutional class share            will realize a
28
                                                        -7-

                                             CLASS AC]'ION COMPLAIN'|
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 8 of 18 Page ID #:8




 1     0.50% greater annual return on his/her investment compared to an investor who
 2     owns an Investor class share.
 ^J          32.    In a revenue sharing affangement, a mutual fund or other investment
 4     vehicle directs a portion of the expense ratio-*the asset-based fees it charges to
 5     investors-to the 401(k) plan's recordkeeper putatively for providing recordkeeping
 6     and administrative services for the mutual fund. These revenue sharing fees increase
 7     the operating costs of the mutual fund, which are paid by the Plan participants who
 8     invest in those funds.
 I           33.     Because revenue sharing payments are asset based, they bear no
10    relation to a reasonable recordkeeping fee and can provide excessive compensation.
11     Again, it is important to emphasize that fees obtained through revenue sharing are
t2 tethered not to any actual services provided to the Plan; but rather, to a percentage of
l3 assets in the Plan and/or investments in mutual funds in the Plan. As the assets in the
14    Plan increase, so too increases the recordkeeping fees that Capital Research pockets
l5 from the Plan and its participants. One commentator likened this fee arrangement to
16    hiring a plumber to fix a leaky gasket, but paying the plumber not on actual work
t7 provided but based on the amount of water that flows through the pipe.            If   asset

18     based fees are not monitored, the fees sky rocket as more money flows into the Plan.

t9           34.     Prudent fiduciaries monitor the total amount     of   revenue sharing a
20     recordkeeper receives to ensure that the recordkeeper is not receiving unreasonable
2L    compensation. A prudent fiduciary ensures that the recordkeeper rebates to the plan
22     al1 revenue sharing payments that exceed a reasonable per   participant recordkeeping
23     fee that can be obtained from the recordkeeping market through competitive bids.

24           35.     Trader Joe's elected   to pay for Capital   Research's recordkeeping
25     services   by offering retail Investor share classes of American Funds rather      than

26     lower priced Institutional class shares. Capital Research kept the difference between
27    the operating costs of the higher cost Investor class shares and the Iower cost
28    Institutional shares.
                                                 -8-

                                       CLASS ACTION COMPLAINT
     Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 9 of 18 Page ID #:9




 1          36.    Capital Research also received revenue sharing from non-American
 2    Funds otfered by the Plan. Capital Research credited a portion of that revenue
 J    sharing to Plan recordkeeping costs.
 4          37.    As a result of this arrangement, Capital Research was paid an asset-
 5    based fee for recordkeeping that was calculated based on the amount           of   assets

 6    invested in American Funds multiplied by the difference in the cost of the share
 1    classes of the funds.

 8          38.    Although the percentages appear small, the extra fees cost the Plan
 9    participants approximately a million dollars per year.
10           39.   Over the past six years, the Plan paid the following recordkeeping fees
11    in the amount of roughly $140 per participant. A reasonable recordkeeping fee tbr
t2 the Plan is $40 per plan participant.
13           40.   The Plan paid much higher than a reasonable fee for Capital Research's
t4 sewices, which caused          the Plan to pay millions of dollars in           excessive
15    recordkeeping fees.
t6           41.   Had the Trader Joe's negotiated with Capital Research to cap the
17    amount of revenue sharing to a reasonable fee or ensure that all unreasonable fees
18    were returned to the Plan, as other loyally and prudently administered plans do, the
19    Plan participants would have benefitted from lower administrative costs and fees.
20          42.    Despite having nearly two billion dollars in Plan assets, Trader Joe's
2L    failed to negotiate a preferred rate for recordkeeping with Capital Research. In doing
22    so, Trader Joe's breached (and continues to breach) its fiduciary duty to the Plan.
23          The Committee Failed to Seek Competitive Bids for Recordkeeping
24           43.   Trader Joe's appointed the following individuals        to   serve on the
25    Investment Committee ("Committee") for the Plan: (1) Dan Blane; (2) Bryan
26    Palbaum; (3) Mitch Nadler;      (4) Sharon Drabeck; and (5) Laurie Mead.             The

27    Committee was charged with ensuring that the Plan was adiministered consistent
28    with all of ERISA's     requirements.
                                                 _g_


                                      CLASS ACI'ION C]OMPI-AINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 10 of 18 Page ID #:10




 I          44.    There are numerous recordkeepers in the marketplace who are capable
 2   of providing a high level of services to the Plan, and who will readily respond to   a

 3   request for proposal. These recordkeepers primarily differentiate themselves based
 4   on price, and vigorously compete for business by offering the best price.
 5          45.    To ensure that plan administrative and recordkeeping expenses are and
 6   remain reasonable for the services provided, prudent fiduciaries of large defined
 7   contribution plans put the plan's recordkeeping and administrative services out for
 8   competitive bidding at regular intervals of approximately three years, and monitor
 9   recordkeeping costs regularly within that period.
10          46. A competitive     bidding process for the Plan's recordkeeping services
11   would have produced a reasonable recordkeeping fee for the Plan. This competitive
l2 bidding process would have enabled Trader Joe's to select a recordkeeper charging
13   reasonable fees, or to negotiate areduction in recordkeeping fees and a proper rebate
14   of any excess expenses paid by Plan participants for recordkeeping      serv'ices with
15   Capital Research.
t6         47.    The failure by the Committee and Trader Joe's to seek competitive
t7 bids, and negotiate proper rebates of unreasonable fees, was a breach of their duty   of
18   prudence to the Plan and caused the Plan to pay excessive recordkeeping fees.
t9      Capital Research is Investing PIan Participant Funds for Its Own Benefit
20          48.   In what is tantamount to an admission of excessive fees and a breach of
2l the duty of prudence, at the end of each fiscal year, Capital Research returns         a

22   portion of the excessive fees that it has been collecting on a monthly basis from the
23   Plan and its participants.
24          49.   Rather than negoatiate a reasonable fee, Trader Joe's allows Capital
25   Research to charge the Plan, by what all parties seem to agree, excessive fees on a
26   monthly basis. This money, the money that Capital Research returns at the end of
27   the year, should have be in PIan participants' individual accounts and invested in
28   stocks, bonds, and other retirement investment vehicles for the benefit      of   Plan
                                              -10-

                                     CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 11 of 18 Page ID #:11




 I participants. Instead, Capital Research collects excessive fees on a monthly basis,
 2   invests the excessive fees for its own benefit, makes money for itself by investing
 a
 J   Plan participants' retirement savings, and finally returns a portion of the excessive
 4   fees to the Plan at the end of the fiscal year.
 5           50.   With this arrangement, Trader Joe's allows Capital Research to fund its
 6   own investment and/or earn interest on money that belongs to the Plan Participants.
 7   This is a rank violation of ERISA's fundamental principle to act solely in the
 8   interest of plan participants and beneficiaries. This affangement shows a failure    of
 9   process and a breach of the duty of prudence.
10                          ERTSA'S T'IDUCIARY DUTY STANDARDS
11           51.    ERISA imposes strict fiduciary duties of Ioyalty and prudence upon
12   Trader Joe's as Plan fiduciaries. Under ERISA, a fiduciary is expected to "discharge
13   his duties with respect to a plan solely in the interest of the participants and
t4 beneficiaries and for the exclusive purpose of providing benefits to participants and
l5 theirbeneficiaries;' See 29 U.S.C. g 1104(aXIXAXI)
16           52. A "prudent" fiduciary in discharging his or her duties, also must act
t7   "with the care, skill, prudence, and diligence under the           circumstances then
18   prevailing that a prudent man acting in a like capacity and familiar with such matters
19   would use in the conduct of an enterprise of a like character and with like aims," see
20   2e U.S.C. $ 110a(a)(1XB).
2t           53.   ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.
22   29 U.S.C. $1105(a) provides a cause of action against a fiduciary for (1) knowingly
     participating in a breach by another fiduciary; Q) enabling a breach by another
24   fiduciary; or (3) knows of a breach of duty by another fiduciary and fails to cure
25   such breach of duty.
26           54.  29 U.S.C. $1132(a)(2) authorizes a plan participant to bring a civil
27   action plan under 29 U.S.C. $ 1109 to enforce a breaching fiduciary's liability to the
28   Plan.
                                                 -11-

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 12 of 18 Page ID #:12




 1          55.     Section 1109(a) provides a breaching fiduciary "shall be personally
 2   liable to make good to such plan any losses to the plan resulting from each such
 3   breach, and to restore to such plan any profits        of such fiduciary which have   been
 4   made through use of assets of the plan by the fiduciary," and "shall be subject to
 5   such other equitable or remedial relief as the court may deem appropriate."
 6                              CLASS ACTION ALLEGATIONS
 7           56.    29 U.S.C. $1132(a)(2) authorizes any participant or beneficiary of the
 8   Plan to bring an action individually on behalf of the Plan to enforce a breaching
 9   fiduciary's liability to the Plan under 29 U.S.C. $ I109(a).
10          57.     Plaintiffs have standing to bring these ERISA claims because there is a
1i   causal connection between the Trader Joe's actions and actual harm to an ERISA
t2 Plan in which Plaintiffs participated. "A plaintiff may seek relief under $ 1132(a)(2)
13   that sweeps beyond his own injury." Braden v. WalMart Stores, Inc., 588 F.3d 585,
14   592-593 (Bth Cir. 2009); see olso Del{toffi Boberg & Associates, Inc., 552 U.5.248,
15   256 (2008) ($ ll32(a)(2) does not provide a remedy for individual injuries distinct
16   from plan injuries).
t7          58.     In acting in this representative capacity and to enhance the due process
18   protections of unnamed participants and beneficiaries of the Plan, as an alternative
19   to direct individual actions on behalf of the Plan under 29 U.S.C. $1132(a)(2),
20   Plaintiffs seek to certifu this action as a class action on behalf of all participants and
21   beneficiaries   of the Plan. Plaintiffs seek to certifr and to be appointed as
22   representatives of a class defined as:
23
                                                                 of the
                    A11 current and former participants and beneficiaries
24                  Trader Joe's Company Retirement Plan from December
                    20, 201 3 through I)ecember 20, 2019.
25

26           59.    This action meets the requirements of Rule 23 and is certifiable as a

27   class action flrr the follovr,'ing reasons.'

28
                                                    -12-

                                          CLASS ACTION COMPI-AINT
Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 13 of 18 Page ID #:13




 I             a. The Class includes as many as 40,000 members and is so large that
 2             joinder of all members is impracticable.
 1
 J             b. There are questions of law and fact common to the Class because
 4             Trader Joe's owed fiduciary duties to the Plan and to all participants
 5       and beneficiaries and took the actions and omissions alieged herein as to the
 6       Plan and not as to any individual participant. Thus, common questions of law
 7       and fact include the following, without limitation:
 8                    (i) who are the fiduciaries liable for the remedies provided by 29
 9                    U.S.C.   $1   1Oe(a);

10                    (ii) whether the fiduciaries of the Plan breached their fiduciary
11                    duties to the Plan;
L2                    (iii) what are the losses to the Plan resulting from   each breach   of
13                    fiduciary duty; and
t4                    (iv) what Plan-wide equitable and other relief the court should
15                    impose in light of Trader Joe's breach of duty.
16             c. Plaintiffs' claims are typical of the claims of the Class because
tl             Plaintiffs were harmed by Trader Joe's misconduct.
l8             d. Plaintiffs will adequately represent the Class because they         were
l9             participants in the Plan, have no interests that conflict with the Class,
20             are committed to the vigorous representation of the Class, and have
2t             engaged experienced and competent attorneys to represent the Class.
22             e. Prosecution of separate actions for these breaches of fiduciary duties
ZJ             by individual participants and beneficiaries would create the risk of (A)
24             inconsistent or varying adjudications that would establish incompatible
25             standards   of conduct for Trader Joe's with respect to the discharge of
26             its fiduciary duties to the Plan and personal liability to the Plan under
27             29 U.S.C. $i109(a), and (B) adjudications by individual participants
28             and beneficiaries regarding these breaches of fiduciary duties and
                                                -13-

                                      CLASS ACTION COMPLAINI'
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 14 of 18 Page ID #:14




   1                remedies for the Plan would, as apractical matter, be dispositive of the
  2                 interests   of the participants and beneficiaries not parties to        the
  3                 adjudication    or would substantially impair or impede those
  4                 participants'   and benef,tciaries' ability to protect their interests.
   5                 Therefore, this action should be certified as a class action under Rule
  6                  23(bX1)(A) or (B) or (bX3).
  7           60. A     class action   is the superior      method   for the fair and efficient
  8    adjudication of this controversy because joinder of all participants and beneficiaries
  9    is impracticable, the losses suffered by individual participants and beneficiaries may
l0 be small and impracticable for individual members to enforce their rights through
11     individual actions, and the common questions of law and fact predominate over
L2     individual questions. Given the nature of the allegations, no class member has an
13     interest in individually controlling the prosecution of this matter, and Plaintiffs are
14     aware of no difficulties likely to be encountered in the rnanagernent of this matter as
15     a class action. Alternatively, then, this action may be certified as a class under Rule
t6 23(b)(3) if it is not certified under Rule 23(bX1XA) or (B).
l7            61.   Plaintiffs' counsel are competent and experienced in litigating ERISA
18     class actions. They   will fairly and adequately represent the interests of the Classes
t9 and satisfi, Rule 23(g)'s requirements.
2A                                  FIRST CLAIM FOR RELIEF
2t                                Breach of the Drty of Prudence
                                LJn reasonable Record keeping Fees
22

./.3
             62.    Plaintiffs repeat and reallege each of the allegations in the foregoing
       paragraphs as if fully set forth herein.
24

25
              63.   The scope of the fiduciary duties and responsibilities of Trader Joe's
       includes defraying reasonable expenses of administering the Plan for the sole and
26
       exclusive benefit of Plan participants and beneficiaries.. and acting with the care,
27
       skill, diligence, and prudence required by ERISA
28
                                                    -14-

                                         CLASS ACTION COMPt,AIN't'
  Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 15 of 18 Page ID #:15




  1           64.    ERISA imposes strict fiduciary duties of prudence and loyalty on
  2    covered retirement plan fiduciaries.            An ERISA fiduciary must    discharge his
  1
  J    responsibility "with the care, skill, prudence, and diiigence" that a prudent person
  4    "acting in a like capacity and familiar with such matters" would use. 29 U.S.C.        $

  5    1l0a(a)(1). These duties require fiduciaries to act "solely in the interest of [plan]
  6    participants and benefi ciaries." Id.
  7           65. Similarly, "us[ing] revenue sharing to benefit [the plan sponsor and
  8    recordkeeper] at the Plan's expense" while "failing to monitor and control
  9    recordkeeping fbes" and "paying excessive revenue sharing" is a breach of fiduciary
10     duties. Tussey v. ABB, Inc., 7 46     F   .3d 327 ,336 (8th Cir. 2014).
ll            66.    Trader Joe's breached its fiduciary duty of prudence to the PIan by,
t2 among other things,           (l)   paying Capital Research unreasonable recordkeeping fees;
13     (2) failing to adequately leverage the Plan's size to properly reduce fees; (3) failing
t4 to seek competitive bids for recordkeeping sewices during the relevant time pedod;
15     and (4) allowing Capital Research to collect and keep excessive fees from Plan
r6 participants      on a monthly basis, invest that money for the benefit of Capital
t7 Research, only to refund a portion of the money (excessive fees) to the Plan at the
18     end of the fiscal year.
19            67.    Plan participants were damaged as a result of Trader Joe's breach of its
20     fiduciary duty because it paid excessive recordkeeping costs and realized a lower
21     return on Plan investments.
22            68.    Trader Joe's is personally liable under 29 U.S.C.$1109(a) to make
./.J   good to the Plan any losses to the Plan resulting from the breaches of fiduciary
24     duties alleged in this claim and is subject to other equitable or remedial relief     as

25     appropriate
26            69.    Total Plan losses will be determined at trial after complete discovery in
27     this case and are illustrated herein based upon the limited information that has been
28     made available to Plan participants to date.
                                                        -l 5-
                                             CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 16 of 18 Page ID #:16




 1                             SECOND CLAIM FOR RELIEF
 2                               f,'ailure to Monitor Fiduciaries
 a
 J          70.   Plaintiffs repeat and reallege each of the allegations in the foregoing
 4   paragraphs as if fully set forth herein.

 5          71.   Trader Joe's is responsible for the appointment and removal of the
 6   Committee members who are named fiduciaries to the Plan.
 7          72.   Because Trader Joe's had explicit fiduciary responsibility     to appoint
 8   and remove the Committee members, Trader Joe's had a fiduciary responsibility to

 9   monitor the performance of the other fiduciaries, including the Committee members.
l0         73.  A monitoring fiduciary must ensure that the monitored fiduciaries       are

11   performing their f,rduciary obligations, including those with respect to           the

t2 investment and holding of plan assets, and must take prompt and effective action to
13   protect the plan and participants when they are not doing so

14         74. To the extent any of Trader Joe's fiduciary responsibilities lyere
15   delegated to another fiduciary, Trader Joe's monitoring duty included an obligation

t6 to ensure that any delegated tasks were being performed prudently and loyally.
l7         75.    Trader Joe's breached its fiduciary monitoring duties by, among other
18   things: (a) failing to monitor its appointees' fiduciary process, which would have
r9 alerted any prudent fiduciary    to the potential breach because of the excessive
20   recordkeeping fees in violation of ERISA; and (b) failing to remove appointees
21   whose performance was inadequate in that they continued to make imprudent
22   decisions, all to the detriment of Plan participants' retirement savings.

23         76.    Trader Joe's failed to implement or follow any rational process for
24   monitoring the performance        of the Committee or determining whether the
25   Committee was were fulfilling its fiduciary duties.
26         77.    As a consequence of Trader Joe's breaches of its fiduciary duty to
27   monitor, the PIan suffered substantial losses. Had Trader Joe's discharged its
28   fiduciary monitoring duties prudently as described above, the losses suffered by the
                                                -1   6-

                                       CLASS ACTION COMPLAINT
 Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 17 of 18 Page ID #:17




 1   Plan would have been avoided. Therefore, as a direct result of the breaches of
 2   fiduciary duty alleged herein, the Plan, and the Plaintiffs and Class members, lost
 J   millions of dollars in their retirement savings.
 4                                 PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs pray for judgment as follows:
 6         A. A determination that this action may be maintained as a class action
 7   under Federal Rule     of Civil   Procedure 23, that Plaintiffs shall serve as class
 8   representatives and Plaintiffs' counsel shall serye as Class Counsel;
 9         B. A Declaration that Trader Joe's breached ERISA fiduciary duties as
10   described above;
ll         C.     find and adjudge that Trader Joe's liable to make good to the PIan all
12   losses to the Plan resulting from each breach      of fiduciary duties, and to otherwise
13   restore the Plan to the position    it would have occupied but for the breaches of
t4 fiduciary doty;
15         D.     determine the method by which Plan losses under 29 U.S.C. $t 109(a)
t6 should be calculated;
t7         E.     award to the Plaintiffs and the Class their attomey's fees and costs
l8 under 29 U.S.C. $1132(9)(1) and the common fund doctrine;
t9         F.     order the payment of interest to the extent it is allowed by law; and
20         G.       grant other injunctive or equitable, or remedial, relief as the Court
2r   deems appropriate.

22         Dated:   December3A,2019 Respectfullysubmitted,
Z)
24
                                                         i (sBN 278s38)
25
                                             SOLOUKI SAVOY LLP
26                                           316 West 2nd Street, Suite 1200
                                             Los Angeles, Califomia 90012
27
                                             Telephon e: (213) 8 I 4-4940
28                                           Facsimile : (213) 81 4-2550
                                                -17 -

                                       CLASS ACTION COMPLAINT
Case 2:19-cv-10942 Document 1 Filed 12/30/19 Page 18 of 18 Page ID #:18




 I                                    Brandon J. Hill (Pro Hac Forthcoming)
                                      Wenzel Fenton Cabassa, P.A.
 2
                                      1110 North Florida Avenue, Suite 300
 a
 J                                    Tampa, Florida 33602
 4
                                      Telephone: (8 1 3) 337 -7 792
                                      E mail : bhill@wfclaw.com
 5

 6
                                      Michael C. McKay (Pro Hac Forthcoming)
                                      5635 North Scottsdale Road, Suite. 170
 7                                    Scottsdale, Arizona 8 5 25 0
 8
                                      Telephone: (480) 68 1 -7000
                                      Email : mmckay@mckaylaw.us
 9

10

11

t2
t3
14

15

t6
t7
18

t9
20

2t
22

23

24

25

26

27

28
                                         -1 8-

                                CLASS ACTION COMPLAINT
